Citation Nr: 1522253	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Jesse Brown Medical Center in Chicago, Illinois


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Jesse Brown Medical Center in Chicago, Illinois.  In May 2014, the Veteran testified at a Travel Board hearing before the undersigned.  

At his hearing, the Veteran appeared to be disputing an overpayment debt and requesting waiver thereof.  It is unclear if this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ).  In any event, the Board refers this matter as the Board the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A clothing allowance is paid if one of three criteria is satisfied.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2014).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  

The Veteran contends that he uses several VA-prescribed topical creams for his service-connected skin disorder that primarily affects his buttocks, groin, and armpit areas.  He states that these medications, along with the skin disorder itself, cause irreparable damage to his outer garments despite laundering of those garments.  There is no evaluation addressing whether the Veteran's topical medications cause the damage, as claimed, and the VA outpatient records, while documenting the use of the medications, do not address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate skin examination to address whether the Veteran's topical medications cause irreparable damage to his outer garments.  The examiner should indicate if the medications are each prescribed specifically for service-connected skin disability.  The Veteran should be asked to bring to the examination the affected clothing, as claimed.  If there is staining due to prescribed topical medications for service-connected skin disability, the examiner should certify any such staining to the Veteran's clothing was caused by his prescribed topical medications.

The report of examination should include a complete rationale for all opinions expressed.  

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




